Citation Nr: 0940182	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  99-08 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for joint aches, 
claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for a skin rash, 
claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.  

4.  Entitlement to service connection for dizziness, claimed 
as due to an undiagnosed illness.  

5.  Entitlement to service connection for Epstein-Barr virus.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for hallux valgus of 
the right great toe.  

8.  Entitlement to service connection for residuals of a 
right knee injury.  

9.  Whether there is new and material evidence to reopen a 
claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
November 1977 to May 1983 and from December 1990 to August 
1991.  He served in Southwest Asia from January to July 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

In September 2004 the Board remanded this case to the RO, via 
the Appeals Management Center (AMC), to schedule the Veteran 
for a hearing at the RO before a Veterans Law Judge (VLJ) of 
the Board, also commonly referred to as a Travel Board 
hearing.  Although his hearing was scheduled for May 2005, 
he failed to report for it.  He has not explained his absence 
or requested to reschedule the hearing.  Therefore, his 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2009).  

Subsequently, in September 2005, the Board again remanded 
this case to the RO via the AMC, for still further 
development and consideration.  In April 2009 the AMC issued 
a supplemental statement of the case (SSOC) continuing to 
deny the claims and returned the file to the Board for 
further appellate review.  

The RO, however, incorrectly addressed the issue regarding 
the low back disorder.  The RO mistakenly characterized this 
claim as entitlement to service connection for a low back 
disorder and, consequently, adjudicated this claim on the 
underlying merits.  But the appeal of this claim actually 
involves a petition to reopen this claim since it has been 
previously considered and denied, and that earlier decision 
was not appealed.  The RO's prior August 1983 decision, which 
initially considered and denied this claim for service 
connection for a low back disorder, is the final and binding 
decision on the merits of this claim.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).  Although the Veteran was notified of that decision 
in August 1983, he failed to timely appeal the decision.  Id.  
Hence, the Board must construe his February 1995 statement 
regarding his low back pain as a petition to reopen this 
previously denied, unappealed claim.  The Board must make 
this threshold preliminary determination, before proceeding 
further, because it affects the Board's jurisdiction to 
adjudicate the underlying claim on its merits (i.e., on a de 
novo basis).  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See 
also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) 
and VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).

Unfortunately, as still further development and consideration 
is needed regarding all of the claims, not just this one, the 
Board must again remand this case to the RO via the AMC.



Another preliminary point worth mentioning is that, in his 
September 2005, February 2006, and December 2007 statements, 
the Veteran raised additional claims that had not been 
previously made or adjudicated - for service connection for 
asthma and a total disability rating based on individual 
unemployability (TDIU), and for a higher rating for his 
service-connected posttraumatic stress disorder (PTSD).  So 
these additional claims are referred to the RO for 
appropriate development and consideration.  The Board does 
not have jurisdiction to consider them, even in a remand, 
because the RO has not considered these claims in the first 
instance, much less denied them, followed by the initiation 
of a timely appeal to the Board by the Veteran.  
See 38 C.F.R. § 20.200 (2009).  See, too, Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board does not have jurisdiction 
over an issue not yet adjudicated by the RO).  


REMAND

Before addressing the claims at issue on appeal, the Board 
finds that still additional development is required.  

Initially, as explained, the Veteran has filed a petition to 
reopen his previously denied claim for service connection for 
a low back disorder, but he has not received the type of 
notice required by the Veterans Claims Assistance Act (VCAA).  
To comply with the Court's decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  additional VCAA notice is needed to:  
(1) notify him of the evidence and information necessary to 
reopen this claim for service connection for a low back 
disorder (i.e., by describing what is meant by new and 
material evidence); (2) identify what specific evidence is 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial of this claim on the merits; and (3) provide general 
VCAA notice for the underlying service connection claim that 
complies with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. 
§ 3.159(b) (2009), and any applicable legal precedent.  


VA's Office of General Counsel has issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  See VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).

This additional VCAA notice must discuss what would 
constitute new and material evidence under the standard in 
effect prior to August 29, 2001, because the Veteran filed 
his petition to reopen this claim in February 1995 - before 
this date; hence, the current standard is inapplicable and he 
should be advised instead of the definition of new and 
material evidence under the old standard.  He must receive 
this VCAA notice before deciding his appeal of this claim for 
a low back disorder.

The RO's August 1983 decision, which initially considered and 
denied the Veteran's claim for service connection for a low 
back disorder, is the final decision on the merits of this 
claim.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).  That 
decision, in relevant part, denied service connection for a 
low back disorder because there was no competent evidence of 
a then-current diagnosis of a low back disorder.  Despite the 
Veteran's complaints of chronic low back pain, a July 1983 VA 
examiner specifically found no underlying orthopedic 
condition.  So, at the very minimum, the Veteran needs to 
have evidence confirming he has a low back disorder to 
account for or explain his complaints of chronic low back 
pain.  See, e.g., 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) 
(indicating that mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  See, too, Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed; 
without this minimum level of proof, there is no valid 
claim).



The RO's December 2005 VCAA notice letter, however, did not 
describe what type of evidence would be necessary to overcome 
this prior evidentiary shortcoming.  38 C.F.R. § 3.156(a) 
(2000).  Indeed, the letter incorrectly characterizes the 
claim as one of service connection, instead of a petition to 
reopen a previously denied, unappealed claim.  There is no 
description of what is meant by new and material evidence, 
even in a general sense, let alone with respect to the 
specific missing elements of the previously denied claim for 
service connection.  There also have not been any other VCAA 
notice letters directly advising the Veteran what specific 
evidence would be required to reopen this claim.  He 
therefore must receive this additional VCAA notice before 
deciding the appeal of this claim.

Second, the Veteran contends he is entitled to service 
connection for joint aches, skin rash, headaches, and 
dizziness, including due to undiagnosed illness as a result 
of his service in Southwest Asia during the Persian Gulf War.  
He additionally asserts entitlement to service connection for 
Epstein-Barr virus, hypertension, hallux valgus of the right 
big toe, and residuals of a right knee injury.  Importantly, 
he recently alleged as well that he was exposed to nerve gas 
while serving in Iraq in 1991, as an additional basis of 
service connection entitlement.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service 
connection, all theories of entitlement must be considered).

Service connection also may be established for a Persian Gulf 
War Veteran who exhibits objective indications of chronic 
disability that cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. 
§ 3.317(a)(1).  A "Persian Gulf Veteran" is one who served 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  See 38 C.F.R. § 3.317.  



It is well established the Veteran served in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  
According to his service personnel records (SPRs), including 
his DD Form 214, his military occupational specialty (MOS) 
was in motor transport.  His SPRs do not show he was not 
awarded any medals, citations or other decorations indicative 
of direct participation in combat.  VA's General Counsel has 
explained that the ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b) and 
the implementing regulation 38 C.F.R. § 3.304(d), requires 
that a Veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  The issue of whether any particular set 
of circumstances constitutes engagement in combat with the 
enemy for purposes of sections 1154(b) and 3.304(d) must be 
resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).

But this notwithstanding, VA already has conceded the Veteran 
engaged in combat in its September 2005 grant of service 
connection for PTSD.  In this regard, he alleged that in the 
course of his duties in Iraq he saw the destructive results 
of combat and many dead bodies.  And as proof of this, he had 
recently submitted photocopies of original pictures that were 
somewhat blurred, but still distinct enough to determine they 
showed precisely what he alleged.  Moreover, he asserts that 
he was exposed to nerve gas in the course of those combat-
related duties.  He recently submitted a copy of a July 1997 
letter from the Department of Defense (DOD) confirming his 
unit was stationed near Khamisiyah, Iraq, in early 1991, 
and that he was possibly exposed to nerve agents.  The letter 
states that "when rockets were destroyed in the pit area at 
Khamisiyah on March 10, 1991, the nerve agents sarin and 
cyclosarin may have been released into the air."  

Concerning this, if an injury or disease is alleged to have 
been incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
"Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  These provisions do not establish a 
presumption of service connection, but ease or lessen the 
combat Veteran's burden of proof for demonstrating the 
occurrence of some in-service incident to which the current 
disability may relate.  Clyburn v. West, 12 Vet. App. 296, 
303 (1999); Wade v. West, 11 Vet. App. 302, 304-305 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Specifically, this statute and implementing regulation ease 
the evidentiary burden of a combat Veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
Veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
still must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).  That is, 38 U.S.C.A. § 1154(b) 
provides a factual basis upon which a determination can be 
made that a particular injury was incurred in service, but 
does not provide a basis to link etiologically the injury in 
service to the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 
521, 524 (1996); Caluza, supra).  Service connection by way 
of the combat presumption may also be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

So given the Veteran's combat status, along with credible 
evidence of concurrent nerve gas exposure from the DOD, the 
Board must concede that he was exposed to nerve agents sarin 
and cyclosarin during his service in Iraq in 1991.  
38 C.F.R. § 3.102 (requiring that VA resolve this doubt in 
his favor).



But there still must be medical nexus evidence linking the 
currently claimed disabilities of joint aches, skin rash, 
headaches, and dizziness, Epstein-Barr virus, hypertension, 
hallux valgus, and residuals of a right knee injury, to that 
purported trauma (exposure to nerve gas) in service.  That is 
to say, his status as a combat Veteran does not obviate the 
need for him to have this supporting medical nexus evidence.  
See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Arms v. 
West, 12 Vet. App. 188 (1999).  Only if these claims were 
predicated entirely, instead, on undiagnosed illness would he 
not need this supporting medical nexus evidence.

A medical opinion therefore is needed to determine whether 
these claimed disorders are indeed attributable to the 
Veteran's military service - including to exposure to nerve 
agents or, instead, the result of other unrelated factors.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i) 
(2009); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The designated VA compensation examiner must consider this 
combat presumption in offering an opinion regarding the 
etiology of these disorders.  Indeed, even if there is no 
official record in the Veteran's service treatment records 
(STRs) or SPRs of the incident of nerve agent exposure, his 
contention of nerve agent exposure from a rocket explosion 
must be presumed due to his combat status.  

Consequently, the exact nature and etiology of the Veteran's 
claimed disabilities remains unclear.  Medical comment is 
necessary and should take into account that, absent clear and 
convincing evidence to the contrary, it is presumed he 
sustained nerve agent exposure in combat, as alleged.  This 
is not to say that he necessarily now has residual 
disability, only that the premise of the opinion concerning 
whether he does must at least acknowledge his nerve agent 
exposure in service as factually established.



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.	Send the Veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) that:  (1) notifies him of the 
evidence and information necessary to reopen the 
previously denied claim for service connection for a low 
back disorder (i.e., describes what new and material 
evidence is under the standard of 38 C.F.R. § 3.156(a), 
as in effect prior to August 29, 2001; and (2) notifies 
him of what specific evidence would be required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior 
denial of this claim on the merits in August 1983.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.	Schedule the Veteran for a VA compensation 
examination to determine the nature and etiology of his 
claimed disabilities.  He is hereby advised that failure 
to report for this scheduled VA examination, without 
good cause, may have adverse consequences on his claims.  
The examination should include any diagnostic testing or 
evaluation deemed necessary.  The claims file, including 
a complete copy of this remand, must be made available 
for review of the Veteran's pertinent medical and other 
history.

Based on a comprehensive review of the claims file and 
personal examination of the Veteran, the examiner is 
asked to confirm whether the Veteran has a current 
diagnosable disorder of joint aches, skin rash, 
headaches, and dizziness, Epstein-Barr virus, 
hypertension, hallux valgus of the right big toe, and 
residuals of a right knee injury.  If he does, then the 
examiner must also provide an opinion as to whether it 
is at least as likely as not (a 50 percent or greater 
probability) that any current disorder is related to the 
Veteran's military service, including especially to 
nerve agent exposure from a rocket explosion, previously 
conceded to have occurred.



The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, rather 
that the weight of medical evidence both for and against 
a conclusion such as causation is so evenly divided that 
it is as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner must discuss the rationale of the opinion, 
whether favorable or unfavorable, based on the findings 
on examination and information obtained from review of 
the record.

3.	Then readjudicate the claims in light of any 
additional evidence, including considering as an 
alternative whether any of the claimed 
disabilities are the result of exposure to nerve 
agents/gas during service.  If the claims are not 
granted to the Veteran's satisfaction, send him 
another SSOC and give him an opportunity to 
respond to it before returning the file to the 
Board for further appellate consideration of the 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


